Title: To Thomas Jefferson from Benjamin Galloway, 11 October 1803
From: Galloway, Benjamin
To: Jefferson, Thomas


          
            Sir. 
            Hagers Town Octr. 11th. 1803—
          
          Your favour of July   last in answer to my Letter of 19th same Month, I had the pleasure of receiving, for which be pleased to accept my warmest acknowledgments—I have been lately visited by a severe attack of a complaint, which has confined me to my House for some weeks—I am just so far recovered, as to enable me to set off tomorrow to Annapolis; at which place I must be on Saturday morning next to attend to a Law argument before the general court on a motion made by my friend J T Mason in arrest of Judgment, and for a new trial—L Martin is the adverse Counsel, and I expect, he will on that occasion act the black-guard in like manner as he did at same place in June last—With Intention of gratifying a malevolent disposition, he introduced your name in his address to the Jury; and you will not be surprized to learn that his representation of your conduct was not calculated to impress on the public Mind a very favourable opinion—his expectations however were completely disappointed, so far as they respected you—his Behaviour was highly censured by men whose political opinions are in opposition to your administration; and I have the best ground to beleive; that if he should misbehave on Saturday next, as he did in June, Mr Attorney General will be put in durance vile—He offered me, a personal apology, in the presence of Mr Richard Lowndes, and Mr B Ogle junior, for (as he said) one expression which he had used in his Philippic against me—I asked him, whether he intended to confine his apology to one expression only—his reply was—Yes—I rejoined; that I wished to have no further Conversation, or Communication with Luther Martin at that time, except to tell him, that he was a dirty fellow—he speedily took his departure; and being more than half Seas over reeled into the general court—Martin was informed, that I was at that time bound in a recognizance to keep the peace in consequence of an abusive attack made on me last August twelvemonth in Hagers Town, by a Friend to Order, who had published a Libel against Mr Gallatin, and which I had the disorganizing effrontery to contradict in the News Paper—when so attacked, I called on two Gentlemen who were present; (I was most shamefully abused and threatened to be Cow-skinned If I would indemnify my adversary)—I declared, that I had a loaded Pistol in my pocket; that I would not use it, to offend any one: but that if my Adversary after the threat, he had thrown out (he is a powerfull Man) did make an attack on my person; I would blow a brace of Balls through him. The Chief Justice of the District was present, and heard all that passed—bound over my adversary; and to my astonishment did so also as to my self— 
          L Martin by telling me, that he meant to confine his apology to one expression only; intended to irritate and provoke me, to a breach of the Peace; which would have been a forfeiture of my Recognizance—such was the conduct of L.M Atty Genl of Maryld. The Recognizance was £500. In the course of his address to the Jury, he declared me to be a most outrageous Character, and as a proof that I was such a Character, He had the Effrontery to tell the Jury, that after I came from England in 1775. I resided twenty Years in Anne Arundel County: that scarce a Court met, that an Action of Asst & Batty. or Slander was not brought agst. me: that I had lived eight Yrs in Washington Cy; and the Docquets of that County would prove on search that my Conduct had been equally exceptionable and outrageous there also—As Acts of Asst & Batty, or Slander never was brought against me either in A A County, or Washn. in verification of which declaration, I shall give publicity to two certificates from the Cy Clks of A A and Washn, which must satisfy every man of candour that LM is a dirty fellow. 
          I shall be extremely obliged to you Sir; if you will cause to be inclosed to me at Annapolis by next Mail; an authenticated Copy of the Letter I requested a favour of you to supply me with, in my address to you dated July 19th last— 
          On the Subject of Politicks, I can assure you, that in this County, the approvers of yr Admn encrease daily. The Louisiana purchase has paralized opposition here! If in my power, I will do myself the pleasure of paying my personal respects to you on my Return from Annapolis. 
          I am Sir With Consideration and great personal Regard Yrs &c 
          
            
              Ben: Galloway
            
          
        